DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-9, 13, 15-17, 22, and 25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19. Jan. 2021 has been entered.
 
Status of Claims
	Claims 1, 4, 7, 9, 13, 15-17, 22, and 25 are amended.  Claims 10-12, 14, 18-21, 23-24, and 26-28 are cancelled.

Response to Amendment
	The amendments filed on 19 Jan. 2021 have been entered.

Response to Arguments
	The rejection of claims 1-3, 5-8, and 12 under 35 USC 103(a) as being unpatentable over Zhu et al. (J. Phys. D.: Appl. Phys.; published 2005), in view of Docherty et al. (WO 01/228780 A1; published 5 Apr. 2001) is withdrawn.

The rejection of claims 1-9, 12, 15-17, 22 and 25under 35 USC 103(a) as being unpatentable over Zhu et al. (J. Phys. D.: Appl. Phys.; published 2005), in view of Docherty et al. (WO 01/228780 A1; published 5 Apr. 2001), and Moreno et al. (Circulation; published 2002), in further view of Desmettre et al. (Surv. Opthalmol.; published 2000) is withdrawn.
The rejection of claims 1-3, 5-8, 12-13 under 35 USC 103(a) as being unpatentable over Zhu et al. (J. Phys. D.: Appl. Phys.; published 2005), in view of Docherty et al. (WO 01/228780 A1; published 5 Apr. 2001), in further view of Jaffer et al. (J. Am. Coll. of Card.; published 2006) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-9, 15-17, 22, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. (J. Phys. D.: Appl. Phys.; published 2005), in view of Casscells, IIII et al. (US 2004/0111016 A1; published 10 Jun. 2004; see attached 892), and Docherty et al. (WO 01/22870 A1; published 5 Apr. 2001).

	Zhu et al. teach as discussed in the Office action filed on 20 Jul. 2020.  Zhu et al. teach a one-dimensional optical fibre-based imaging catheter specifically developed for the atherosclerotic plaque detection of emerging novel near infrared fluorescence imaging agents.   In vitro tissue like phantoms and human carotid plaque specimen measurements further demonstrate the feasibility of atherosclerotic plaque detection (see abstract).  Zhu et al. teach a o arterial wall sampling and detecting NIRF signals in vivo, ion an experimental animal model of atheroscelerosis (see pg. 2707).  
	Zhu et al. do not teach intravascularly administering the ICG agent into the blood of a living subject and a high risk plaque containing at least a lipid and identifying a high risk plaque with the use of a computer processing arrangement operable coorperated with the intravascular device. 
	Casscells, III et al. teach a method and apparatus for detection of vulnerable atherosclerotic plaque (see title).  Casscells, III et al. teach a conceptual drawing of a at risk atherosclerotic plaque (see Fig. 1; [0008]).  Casscells, III et al. teach detecting a vulnerable plaque by identifying leakage of dye into a plaque whereby a plaque fissure is revealed.  
	Docherty et al. teach as discussed in the Office action filed on 20 Jul. 2020.  Docherty et al. teach that ICG is preferred because it is readily available, and has long been approved for administration to humans for ophthalmic angiography, cardiac output analysis and other indications (see pg. 9).  Docherty et al. teach that administration is typically accomplished via parenteral, IV injection (see pg. 9).  Docherty et al. teach that a line of substantially uniform thickness indicates a vessel that is free of atherosclerotic plaques.  In contrast, a line that is ragged, or becomes thinner in sections, indicates the presence of stenosis (see pg. 8).  Docherty et al. teach that after IV injection of an ICG dye bolus, a series of 264 interlaced images was collected at a rate of 30 per second (see pg. 15).
	It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of Zhu et al. (method for the in vivo fluorescence identification of a atherosclerotic plaque (atheroma) in a carotid vessel of a subject comprising administering an 
It would have been obvious to a person of ordinary skill in the art at the time of invention to further modify the method of Zhu et al. to increase the optical contrast of the structure of said plaque identified as high-risk plaque to exceed second optical contrast of a structure of the low-risk plaque as observed by said intravascular device while maintaining circulation of the blood in the blood vessel for a period of time sufficient to excrete the ICG agent from the blood unmetabolized into a bile of the living subject as taught by Casscells, III et al. and Docherty et al. because it would advantageously enable discriminating a high-risk plaque from a low risk plaque based on the enhanced permeability and increased ICG accumulation in the a high risk plaque and not a low risk plaque.  Note that support at [0052] (PG Pub) only asserts that ICG likely enhances high risk plaques and not enhance low risk without these feature.  In addition, support at [0006] and [0040] asserts that ICG is rapidly taken up by the liver and then excreted 
	Note that the claim 15 limitation of “if optical contrast of the structure of the plaque, as imaged during said period of time by an intravascular device located in the blood vessel in fluorescence received from the structure of the plaque and the blood and as determined by a computer processing arrangement operably cooperated  with the intravascular device, exceeds that of a background, identifying said plaque as a high risk plaque containing features that include at least one of an angiogenesis, an inflammation, a lipid, a plaque cell, a lack of extracellular matrix, and a lack of a thick fibrous cap, and not as a low risk plaque that does not low risk plaque that does not have any of said features” is a contingent limitation.  The broadest reasonable interpretation of a method claim having a contingent limitation requires only those steps that must be performed and not those steps that are not required to be performed because of the condition precedents are not met.  See MPEP 2111.04.II. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of Zhu et al. by intravascularly administering ICG agent into the blood of a living subject, maintain circulation of the blood in the vessel for a period of time sufficient to excrete the ICG agent from the blood unmetabolized  into the bile of the subject for the reasons discussed above.
	
Claims 1-3, 5-9, 13, 15-17, 22, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. (J. Phys. D.: Appl. Phys.; published 2005), in view of Casscells, III et al. (US 2004/0111016 A1; published 10 Jun. 2004; see attached 892), and Docherty et al. (WO 01/22870 A1; published 5 Apr. 2001), in further view of Jaffer et al. (J. Am. Coll. of Card.; published 2006; see attached 892).

	Zhu et al. teach as discussed above.
	Zhu et al. do not further teach determining the efficacy of a particular drug based on said fluorescence imaging of the biological feature of the structure of the high-risk plaque.
	Casscells, III et al. teach as discussed above.
	Docherty et al. teach as discussed above.
	Jaffer et al. teach as discussed in the Office action filed on 20 Jul. 2020.  Jaffer et al. teach that the ability to visualize specific biological aspects of atherosclerotic lesions could have utility in supplying imaging endpoints for clinical trials to assess the efficacy of novel atherosclerotic therapeutics, as a preclude to costly time consuming studies (see pg. 1328, col. 2).
	It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of Zhu et al. by determining the efficacy of a particular drug based on said fluorescence imaging of the biological feature of the structure of the high-risk plaque as taught by Jaffer et al. because it would advantageously enable supplying endpoints for clinical trials as a prelude to costly time consuming studies.

Claims 1-9, 15-17, 22, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. (J. Phys. D.: Appl. Phys.; published 2005), in view of Casscells, III et al. (US 2004/0111016 A1; published 10 Jun. 2004; see attached 892), and Docherty et al. (WO 01/22870 A1; published 5 Apr. 2001), in further view of Moreno et al. (Circulation; published 2002).

	Zhu et al. teach as discussed above.
	Zhu et al. do not further teach determining whether said plaque structure includes at least one of the angiogenesis, the inflammation, the lipid, the plaque cell, the lack of 
	Barkhausen et al. teach as discussed above.
	Casscells, III et al. teach as discussed above.
	Moreno et al. teach as discussed in the Office action filed on 20 Jul. 2020.  Moreno et al. teach that NIR can identify plaque composition and features associated with plaque vulnerability in post mortem human aortic specimens (see abstract; pg. 924, col. 2).
	It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of Zhu et al. by determining whether the plaque structure comprises a thin cap, lipid pool, and macrophages where the computer processing arrangement performs the determination based on an algorithm as taught by  Casscells, III et al. and  Moreno et al. because it would advantageously enable determining inflammation and plaque vulnerability.

Applicants Arguments
	Applicants assert that the deficiency of Zhu stems from Zhu’s expressly teaching the in vitro manipulations of the plaque in the blood vessel containing no circulating blood, while Docherty is performing the measurements of blood circulating in the blood vessel in vivo, and for that reason the combination of Docherty with those of Zhu are not legally permissible as rendering Zhu methodology inoperable for intended purpose.
	Nowhere does Zhu discuss the binding of the agent to atheroma-let alone the binding of the agent from blood circulating in the blood vessel – for obvious reasons that manipulation of the agent is done, in Zhu, by direct injection into plaque and in vitro.  The skilled artisan would simply not be motivated to use Zhu as a prior art teaching for the clinical application claimed in claim 1.  The skilled artisan cannot argue that angiographic image of Docherty provides no information about the structure of the plaque, and therefore cannot be a source of teaching of forming an image of the structure of the plaque.  Docherty does not teach, disclose, or suggest .

Applicant's arguments filed 19 Jan. 2021 have been fully considered but they are not persuasive. At pg. 2707, Zhu expressly teaches in vivo manipulations and detecting NIRF signals, in vivo, in an experimental animal model of atherosclerosis.  It is understood that in order to detect NIRF signals in vivo in an experimental animal model of atherosclerosis, circulation of the blood in the blood vessel will need to be maintained in a living subject.  Docherty was relied on to teach the advantages of ICG and IV administration thereof.  In addition, Docherty was relied on to teach in vivo plaque fluorescence detection by IV administration of ICG.  The IV administration of ICG would not destroy the principle of operation in Zhu because the principle operation in Zhu is detecting NIRF signals in vivo in an experimental animal model of atherosclerosis.  
Casscells, III teaches the in vivo detection of high-risk atherosclerotic plaques based on the accumulation of a NIR dye because of enhanced permeability and fissures.  The NIR dyes in Casscells, III were not known to bind to a component of high-risk atherosclerotic plaques.  Instead, Casscells, III demonstrated that NIR dyes will slowly leak into plaques because of increased endothelial permeability and plaque cap fissures.  Casscells, III teach that the detection of nonstenoic, high risk plaques of the coronary arteries would be of great clinical interest.  Casscells, III disclose and suggest that a wide range of NIR dyes may be used to detect plaque fissures.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the in vivo method of Zhu et al. intravascularly administering ICG into the blood of a living subject and maintaining circulation of the blood in the blood vessel until the first amount of optical fluorescence received by the intravascular device located in the blood 

Conclusion
Meijer et al. (Eur. J. Clin. Pharm.; published 1988; see attached 892) is being made of record; however it is not being used in any of the above rejections because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618